Opinion issued December 11, 2008.
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00899-CV




IN RE LENA JO BARBER AND BAIRD, CREWS, SCHILLER &
WHITAKER, P.C., Relators




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 


By petition for writ of prohibition, relators, Lena Jo Barber and Baird, Crews,
Schiller & Whitaker, P.C., seek an order from this Court directing the trial court to
refrain from entering any order pertaining to the real party in interest’s, Dorothea
Cangelosi’s, amended post-judgment motion for sanctions.  An order pertaining to
Cangelosi’s amended post-judgment motion for sanctions has not been granted by the
trial court.  Tex. R. App. P. 52.3(j)(1)(A).      
We deny the petition.
          
Per Curiam 
 
Panel consists of Justices Jennings, Hanks, and Bland.